Citation Nr: 1750298	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  10-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 25, 2016 and in excess of 50 percent on or after February 25, 2016. 

2.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity prior to March 7, 2016 and in excess of 30 percent on or after March 7, 2016. 

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity prior to March 7, 2016 and in excess of 20 percent on or after March 7, 2016. 

5.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to March 7, 2016 and in excess of 40 percent on or after March 7, 2016. 
6.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to March 7, 2016 and in excess of 40 percent on or after March 7, 2016. 

7.  Entitlement to an initial evaluation in excess of 20 percent for peripheral vascular disease of the right lower extremity. 

8.  Entitlement to an initial evaluation in excess of 20 percent for peripheral vascular disease of the left lower extremity. 

9. Entitlement to an initial compensable evaluation for bilateral hearing loss. 

10.  Entitlement to an initial compensable evaluation for tinea cruris. 

11.  Entitlement to an initial compensable evaluation for hypertension.

12.  Entitlement to an initial compensable evaluation for atrial fibrillation prior to July 17, 2009 and in excess of 10 percent on or after July 17, 2009.

13.  Entitlement to service connection for a fungal disorder affecting the feet and toenails, to include as due to herbicide exposure. 

14.  Entitlement to service connection for a skin disorder, to include chloracne affecting the feet, face, and body, to include as due to herbicide exposure.


WITNESSES AT HEARING ON APPEAL

The Veteran, A.P., and L.A. 


ATTORNEY FOR THE BOARD

S. Krunic, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1966 to August 1970, with service in the Republic of Vietnam from January 1969 to January 1970.  The Veteran has additional service in the United States Air Force Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, July 2010, September 2011, January 2013, and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in addition to a February 2015 rating decision issued by the Appeals Management Center (AMC). 

The Veteran testified before the Board at the RO in an October 2013 hearing conducted by a Veterans Law Judge (VLJ) who is no longer employed at the Board.  
The Veteran was so informed and offered an opportunity for another Board hearing. In a July 2017 statement, the Veteran waived his right to a new Board hearing.  A transcript of the January 2014 hearing is of record.  In February 2017, the Veteran stated that he wished to withdraw his request for a Board hearing regarding any additional issues that had been appealed subsequent to the January 2014 hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2016).

In a January 2015 decision, the Board denied service connection for arthritis of the lower extremities (hips, knees, and feet), denied service connection for arthritis of the upper extremities (shoulders and hands), granted service connection for atrial fibrillation secondary to service-connected PTSD, and dismissed the issue of entitlement to an evaluation in excess of 10 percent for tinnitus based on the Veteran's withdrawal of the claim.  In addition, the Board remanded the case for additional development.   The case has since been returned to the Board for further appellate review.  

In a February 2015 rating decision, the AMC effectuated the Board's January 2015 decision and assigned a noncompensable evaluation for atrial fibrillation, effective from March 23, 2009.   In May 2015, the Veteran initiated an appeal with respect to the evaluation assigned for atrial fibrillation.  Subsequently, in a February 2016 rating decision, the RO increased the disability rating to 10 percent, effective from July 17, 2009, the original date of claim for cardiovascular disease.  Thereafter, in March 2016, the Veteran appealed the 10 percent evaluation as well as the effective date assigned for the increased evaluation.  

In an October 2016 rating decision, the RO increased the disability rating for PTSD to 50 percent, effective from February 25, 2016.  In addition, the RO increased the disability ratings for the Veteran's peripheral neuropathy of the bilateral upper and lower extremities, effective from March 17, 2016.  However, in November 2016, the Veteran appealed the effective dates assigned for the increased evaluations for PTSD and peripheral neuropathy of the bilateral upper and lower extremities, as characterized on the cover page of this decision.  Moreover, the Board notes that because the increased evaluations do not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39  (1993).  

In addition, in the October 2016 rating decision, the RO granted basic eligibility to Dependents' Educational Assistance, effective from March 7, 2016.  Furthermore, the RO granted service connection for headaches, which was initially on appeal, and assigned a 30 percent disability rating, effective from February 9, 2010.  The grant of service connection for headaches constitutes a full award of the benefit sought on appeal.  Grantham v. Brown, 114 F. 3d 1156, 1158   (Fed. Cir. 1997).   The record contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; thus, this matter is no longer on appeal, and no further consideration is necessary.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains a copy of May 2010 VA diabetes examination and copy of the January 2014 Board hearing transcript.  In addition, VBMS contains additional, relevant VA treatment records associated with the claims file since the October 2016 Supplemental Statement of the Case (SSOC).  However, the Agency of Original Jurisdiction (AOJ)  will have the opportunity to review these additional records upon remand.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is compliance with the previous Board remand and a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Stegall v. West, 11 Vet. App. 268   (1998).

In his March 2016 Substantive Appeal, the Veteran asserted that the 10 percent evaluation assigned for atrial fibrillation did not reflect his symptoms of daily chest pain, fatigue, nausea, shortness of breath, and dizziness.  The Board notes that the Veteran was last afforded a VA heart examination in May 2011, which is six years ago.  Therefore, the Board finds that an updated VA examination would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected atrial fibrillation.  

The Veteran was afforded a VA examination in March 2016 in connection with his increased claim for type II diabetes mellitus.  The Board finds that the examination is inadequate.  See Barr v. Nicholson, 21, Vet. App. 303, 312 (2007).  Notably, the examiner indicated that she had not reviewed the Veteran's claims folder, or any records such as VA treatment reports, in conjunction with the examination.  Furthermore, she determined that the Veteran was required to regulate his activities as part of his medical management of diabetes yet she did not provide any examples of how he did so.  In fact, she noted that the Veteran self-reported that he had to restrict his activities and then noted that the VA treatment records should be reviewed for examples.  However, the Board did not locate any references to the Veteran's regulation of activities in the available VA treatment reports of record.  In this respect, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 364   (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362.   Pursuant to Camacho, it is insufficient for the Veteran to make the determination that his activities are restricted due to diabetes.  Rather, the VA examiner should have reviewed the referenced medical evidence and subsequently supported her determination with examples.  However, as previously stated, the VA examiner did not review any records associated with the Veteran's claims file, to include VA treatment records.  The examiner also determined that the Veteran had a voiding dysfunction due to his type II diabetes mellitus, but again, she had not reviewed any relevant records in support of her opinion.  Therefore, the Board finds that remand is necessary to obtain an additional VA examination to determine the severity and manifestations of the Veteran's type II diabetes mellitus. 

Regarding the claims for service connection for a fungal disorder affecting the feet and toenails and for service connection for a skin disorder, to include chloracne affecting the feet, face, and body, the Veteran has asserted that he is diagnosed with chloracne and other skin disorders that had their onset in service and have been ongoing thereafter.  See Board hearing transcript at 14-16.  The Veteran was last afforded a VA examination in March 2016 at which time he was diagnosed as having dermatitis/eczema and tinea cruris.  However, a review of the Veteran's available VA treatment records indicate that he has been diagnosed as having additional skin disorders during the appeal period.  See e.g. February 2010 VA dermatology consult showing a diagnosis of stasis dermatitis and actinic keratosis on the face and ears; September 2012 VA treatment record noting the Veteran should be on oral Lamisil; April 2013 VA treatment record noting diagnoses of actinic keratosis and seborrheic keratosis.  Thus, it appears that the VA examiner did not consider and address all of the Veteran's prior skin diagnoses of record during the appeal period.  

In addition, the examiner opined that the Veteran's tinea cruris was at least as likely as not incurred in service and reasoned that "Vietnam conditions" were known to be caused by diseases including diabetes, peripheral neuropathy early onset, skin rashes, and other ailments.  Notably, the Veteran is already service-connected for tinea cruris.  See January 2013 rating decision.  However, the examiner failed to opine as to whether the Veteran's diagnosed dermatitis/eczema was related to service or alternatively, related to his presumed exposure to herbicide agents.  Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R.§§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Based on the foregoing, the Board finds that an additional VA examination is necessary to determine the nature and etiology of any identified skin disorders that may be present.

Finally, with regard to the claims for increased evaluations for peripheral neuropathy, peripheral vascular disease, tinea cruris, hearing loss, hypertension, and PTSD, the Board finds that the current VA treatment records associated with the claims file appear to be incomplete and, therefore, any Board action at this time would be premature.  In this regard, the Veteran has testified that all of his medical treatment is provided by the VA Medical Center (VAMC).  See Board hearing transcript at 31-33, 52.  Upon review of Virtual VA and VBMS, the Board notes that the Veteran's VA treatment records do not appear to have been uploaded in their entirety.  Therefore, the AOJ should obtain all outstanding  VA treatment records that may be available.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the claimed disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  A specific request must be made for any additional treatment the Veteran received during the appeal period for his skin disorders and heart disability.  See September 2012 VA treatment record noting that the Veteran was treated by an outside provider for his skin problems.

The AOJ must obtain all outstanding VA medical records, to include records from the Oklahoma City VAMC. 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination with the appropriate specialist to ascertain the current severity and manifestations of his service-connected atrial fibrillation.  The examiner is requested to review all pertinent records associated with the claims file, including any echocardiogram, EKG, chest x-ray, and stress test reports.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, utilizing the appropriate Disability Benefits Questionnaire.  The examiner must specifically assess the Veteran's METs and ejection fraction, and comment on whether there is continuous medication, cardiac hypertrophy, dilatation on electrocardiogram, echocardiogram, or X-ray, left ventricular dysfunction, and/or congestive heart failure. 

If exercise testing cannot be conducted for medical reasons, the examiner should estimate the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination with the appropriate specialist to ascertain the current severity and manifestations of his service-connected type II diabetes mellitus.  The examiner is requested to review all pertinent records associated with the claims file, including the March 2016 VA examination report, and lay assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, utilizing the appropriate Disability Benefits Questionnaire.  In particular, the examiner should indicate whether the Veteran's diabetes mellitus requires insulin, restricted diet, and regulation of activities.  In discussing the regulation of activities, the examiner should state whether the Veteran's occupational and recreational activities must be restricted due to his type II diabetes mellitus and provide examples.  The examiner should also indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

In addition, the examiner should identify and describe all complications of the Veteran's type II diabetes mellitus, to include erectile dysfunction and any voiding dysfunction that may be present.  It should be noted that the Veteran is separately service-connected for peripheral neuropathy of the bilateral upper and lower extremities as well as peripheral vascular disease of the bilateral lower extremities associated with the diabetes mellitus.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination with the appropriate specialist to ascertain all skin disorders that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, the March 2016 VA examination report, and lay statements.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should also note that the Veteran served in the Republic of Vietnam during the Vietnam Era. Thus, he is presumed to have been exposed to herbicide agents during service.

The examiner should identify all current skin disorders and specifically indicate whether the Veteran has chloracne.  If any previously diagnosed disorder is not found on examination, such as actinic and seborrheic keratosis, the examiner should address whether it was misdiagnosed or has resolved. 

For each diagnosed skin disorder, the examiner should opine whether it is at least as likely as not (50 percent probability or more)  that the disorder manifested in service or is casually or etiologically related to his service, to include exposure to herbicide agents during service (notwithstanding the fact that it may not be a presumed association).

In rendering the opinion, the examiner should consider the Veteran's report of in-service skin symptoms since his return from Vietnam and the continuity of symptoms since service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5. After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received. If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




